Back to Form 8-K [form8-k.htm]
Exhibit 10.6

 
WELLCARE HEALTH PLANS, INC.
2004 EQUITY INCENTIVE PLAN


NON-QUALIFIED STOCK OPTION AGREEMENT


This NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) is made and entered
into effective as of [•], by and between WellCare Health Plans, Inc., a Delaware
corporation (the “Company”), and [•] (the “Optionee”).


RECITALS


In consideration of services to be rendered by the Optionee as an employee of or
service provider to the Company or any of its Subsidiaries and to provide
incentive to the Optionee to remain with the Company or any of its Subsidiaries,
it is in the best interests of the Company to make a grant of an Option to
Option in accordance with the terms of this Agreement; and


The Option is granted pursuant to the WellCare Health Plans, Inc. 2004 Equity
Incentive Plan (the “Plan”) which is incorporated herein for all purposes.  The
Optionee hereby acknowledges receipt of a copy of the Plan.  Unless otherwise
provided herein, terms used herein that are defined in the Plan and not defined
herein shall have the meanings attributable thereto in the Plan.


NOW, THEREFORE, for and in consideration of the mutual premises, covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:


1.           Grant of Option.  The Company hereby grants, on the date set forth
above, to Optionee, an option (the “Option”) to purchase up to [•] shares of the
Company’s Common Stock, $0.01 par value per share (the “Shares”), at an exercise
price per share equal to $[•] (the “Option Price”).  The Option shall be subject
to the terms and conditions set forth in this Agreement and in the Plan.  The
Option is a Non-Qualified Stock Option, and not an Incentive Stock Option.  As a
condition to entering into this Agreement, and as a condition to the issuance of
the Option, the Optionee agrees to be bound by all of the terms and conditions
herein and in the Plan.  The Optionee hereby acknowledges receipt of a copy of
the Plan and agrees to be bound by all of the terms and conditions hereof and
thereof and all applicable laws and regulations.


2.           Definitions.  Unless otherwise provided herein, terms used herein
that are defined in the Plan and not defined herein shall have the meanings
attributed thereto in the Plan.


3.           Exercise Schedule.  Except as otherwise provided in Sections 6 and
7 of this Agreement, or in the Plan, the Option is exercisable in installments
as provided below, which shall be cumulative.  To the extent that the Option has
become exercisable with respect to a percentage of Shares as provided below, the
Option may thereafter be exercised by the Optionee, in whole or in part, at any
time or from time to time prior to the expiration of the Option as provided
herein. The following table indicates each date upon which the Optionee shall
become entitled to exercise

 
 

--------------------------------------------------------------------------------

 

the Option with respect to the percentage of the total Shares granted as
indicated beside the date indicated in the table below (each such date being a
“Vesting Date”), provided that the Optionee’s employment with the Company or any
its Subsidiaries continues through and on the applicable Vesting Date:


Percentage of Shares
 
Vesting Date
                             



Notwithstanding anything contained herein to the contrary, once the Option has
vested and become exercisable with respect to 100% of the Shares, then the
Option shall be fully vested and the provisions of the preceding sentence shall
cease to apply.


Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
all vesting shall occur only on the appropriate Vesting Date. Upon the
termination of the Optionee’s employment or service with the Company and its
Subsidiaries, any unvested portion of the Option shall terminate and be null and
void.


4.           Method of Exercise.  The vested portion of this Option shall be
exercisable in whole or in part in accordance with the exercise schedule set
forth in Section 3 hereof by written notice which shall state the election to
exercise the Option, the number of Shares in respect of which the Option is
being exercised (which number must be a whole number), and such other
representations and agreements as to the holder’s investment intent with respect
to such Shares as may be required by the Company pursuant to the provisions of
the Plan.  Such written notice shall be signed by the Optionee and shall be
delivered in person or by certified mail to the Secretary of the Company.  The
written notice shall be accompanied by payment of the Option Price.  This Option
shall be deemed to be exercised after both (a) receipt by the Company of such
written notice accompanied by the Option Price and (b) arrangements that are
satisfactory to the Committee in its sole discretion have been made for
Optionee’s payment to the Company of the amount, if any, that is necessary to be
withheld in accordance with applicable Federal or state withholding
requirements.  No Shares will be issued pursuant to the Option unless and until
such issuance and such exercise shall comply with all relevant provisions of
applicable law, including the requirements of any stock exchange upon which the
Shares then may be traded.


5.           Method of Payment.    Payment of the Option Price shall be by any
of the following, or a combination thereof, at the election of the
Optionee:  (a) in cash (including check, bank draft, money order or wire
transfer of immediately available funds), (b) by delivery of outstanding shares
of Common Stock with a Fair Market Value on the date of exercise equal to the
aggregate exercise price payable with respect to the Options’ exercise, (c) by
simultaneous sale through a broker reasonably acceptable to the Committee of
Shares acquired on exercise, as permitted under Regulation T of the Federal
Reserve Board, (d) by authorizing the Company to withhold from issuance a number
of Shares issuable upon exercise of the Option which, when multiplied by the

 
2

--------------------------------------------------------------------------------

 

Fair Market Value of a share of Common Stock on the date of exercise, is equal
to the Option Price payable with respect to the portion of the Option being
exercised or (e) by any combination of the foregoing.
 
              In the event the Optionee elects to pay the Option Price pursuant
to clause (b) above, (i) only a whole number of share(s) of Common Stock (and
not fractional shares of Common Stock) may be tendered in payment, (ii) the
Optionee must present evidence acceptable to the Company that the Optionee has
owned any such shares of Common Stock tendered in payment of the Option Price
(and that such tendered shares of Common Stock have not been subject to any
substantial risk of forfeiture) for at least six months prior to the date of
exercise, and (iii) Common Stock must be delivered to the Company.  Delivery for
this purpose may, at the election of the Optionee, be made either by (A)
physical delivery of the certificate(s) for all such shares of Common Stock
tendered in payment of the Option Price, accompanied by duly executed
instruments of transfer in a form acceptable to the Company, or (B) direction to
the Optionee’s broker to transfer, by book entry, such shares of Common Stock
from a brokerage account of the Optionee to a brokerage account specified by the
Company.  When payment of the Option Price is made by delivery of Common Stock,
the difference, if any, between the Option Price payable with respect to the
portion of the Option being exercised and the Fair Market Value of the shares of
Common Stock tendered in payment (plus any applicable taxes) shall be paid in
cash.  The Optionee may not tender shares of Common Stock having a Fair Market
Value exceeding the Option Price payable with respect to the portion of the
Option being exercised (plus any applicable taxes).
 
              In the event the Optionee elects to pay the Option Price pursuant
to clause (d) above, (i) only a whole number of Share(s) (and not fractional
Shares) may be withheld in payment and (ii) the Optionee must present evidence
acceptable to the Company that the Optionee has owned a number of shares of
Common Stock at least equal to the number of Shares to be withheld in payment of
the Option Price (and that such owned shares of Common Stock have not been
subject to any substantial risk of forfeiture) for at least six months prior to
the date of exercise.  When payment of the Option Price is made by withholding
of Shares, the difference, if any, between the Option Price payable with respect
to the portion of the Option being exercised and the Fair Market Value of the
Shares withheld in payment (plus any applicable taxes) shall be paid in
cash.  The Optionee may not authorize the withholding of Shares having a Fair
Market Value exceeding the Option Price payable with respect to the portion of
the Option being exercised (plus any applicable taxes).  Any withheld Shares
shall no longer be issuable under the Option.


6.           Termination of Optionee’s Service.


(a)           Death or Disability.  If the Optionee ceases to be an officer or
employee of, or to perform other services for, the Company or any Subsidiary due
to the Optionee’s death or Disability, the portion of the Option that was
exercisable on the date of such cessation shall remain so for a period of 180
days from the date of such death or Disability, but in no event after the
expiration date provided in Section 7(a) below; provided that the Option shall
immediately terminate and become null and void in the event that the Optionee
engages in Competition during such 180 day period, unless the Optionee has
received written consent to do so from the Company.

 
3

--------------------------------------------------------------------------------

 

                (b)           Retirement.  If the Optionee ceases to be an
officer or employee of, or to perform other services for, the Company or any
Subsidiary due to the Optionee’s Retirement, the portion of the Option that was
exercisable on the date of such cessation shall remain so for a period of 90
days from the date of such Retirement, but in no event after the expiration date
provided in Section 7(a) below; provided that the Option shall immediately
terminate and become null and void in the event that the Optionee engages in
Competition during such 90 day period, unless the Optionee has received written
consent to do so from the Company.


(c)           Termination for Cause.  If the Optionee’s employment by, or other
performance of services for, the Company or any Subsidiary is terminated for
Cause, the Option shall expire and be forfeited immediately upon such
termination, whether or not then exercisable.


(d)           Other Termination of Service.  If the Optionee ceases to be an
officer or employee of, or to perform other services for, the Company or any
Subsidiary for any reason other than death, Disability, Retirement or Cause, the
portion of the Option that was exercisable on the date of such cessation shall
remain so for a period of 90 days after the date of such cessation, but in no
event after the expiration date provided in Section 7(a) below; provided that
the Option shall immediately terminate in the event that the Optionee engages in
Competition during such 90 day period, unless the Optionee has received written
consent to do so from the Company.


(e)           Termination of Service Following a Change in
Control.  Notwithstanding the foregoing, if the Optionee ceases to be an officer
or employee of, or to perform other services for, the Company or any Subsidiary,
and the Optionee’s service was terminated (i) by the Company without Cause, (ii)
by reason of the Optionee’s death, Disability, or Retirement, or (iii) by the
Optionee for Good Reason, within twelve months after there is a Change in
Control of the Company, as defined in Section 2(c) of the Plan, then the Option
shall be immediately fully exercisable and shall remain so for the applicable
period following the Optionee’s termination of service, as described in this
Section 6.
           

(f)            Extension of Post-Termination of Service Exercise Period.  The
period during which the Option can be exercised after a termination of service
subject to Sections 6(a), (b), (d) or (e) above will be extended for any period
during which the Optionee cannot exercise the Option because such an exercise
would violate an applicable Federal, state, local, or foreign law, until 30 days
after the exercise of the Option first would no longer violate an applicable
Federal, state, local, and foreign laws.


7.           Other Termination of Option.


(a)           Expiration of Option.  Notwithstanding anything to the contrary,
any unexercised portion of the Option shall automatically and without notice
terminate and become null and void on the seventh anniversary of the date as of
which the Option is granted.


(b)           Cancellation by the Committee.  Notwithstanding anything to the
contrary, in connection with any transaction of the type specified by clause
(iii) of the definition of a Change in Control in Section 2(c) of the Plan, the
Committee may, in its discretion, (i) cancel the Option in consideration for
payment to the Optionee of an amount equal to the portion of the consideration

 
4

--------------------------------------------------------------------------------

 

that would have  been payable to the Optionee pursuant to such transaction if
the Option had been fully exercised immediately prior to such transaction, less
the aggregate Option Price that would have been payable therefor, or (ii) if the
amount that would have been payable to the Optionee pursuant to such transaction
if the Option had been fully exercised immediately prior thereto would be equal
to or less than the aggregate Option Price that would have been payable
therefor, cancel the Option for no consideration or payment of any
kind.  Payment of any amount payable pursuant to the preceding sentence may be
made in cash or, in the event that the consideration to be received in such
transaction includes securities or other property, in cash and/or securities or
other property in the Committee’s discretion.


(c)           Corporate Transactions.  Notwithstanding anything to the contrary,
to the extent not previously exercised, the Option shall terminate immediately
in the event of the liquidation or dissolution of the Company.


8.           Transferability.  Unless otherwise determined by the Committee, the
Option granted hereby is not transferable otherwise than by will or under the
applicable laws of descent and distribution, and during the lifetime of the
Optionee the Option shall be exercisable only by the Optionee, or the Optionee’s
guardian or legal representative. In addition, the Option shall not be assigned,
negotiated, pledged or hypothecated in any way (whether by operation of law or
otherwise), and the Option shall not be subject to execution, attachment or
similar process. Upon any attempt to transfer, assign, negotiate, pledge or
hypothecate the Option, or in the event of any levy upon the Option by reason of
any execution, attachment or similar process contrary to the provisions hereof,
the Option shall immediately become null and void.  The terms of this Option
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.  The terms of this Option shall be binding upon the
executors, administrators, heirs, successors and assigns of the Optionee.


9.           Rights of with Respect to the Option.


(a)           Neither the Optionee nor any personal representative (or
beneficiary) shall be, or shall have any of the rights and privileges of, a
stockholder of the Company with respect to any shares of Stock purchasable or
issuable upon the exercise of the Option, in whole or in part, prior to the date
of exercise of the Option.


(b)           If at any time while this Agreement is in effect (or the Option
granted hereunder shall be or remain unvested while Optionee’s employment or
provision of services continues and has not yet terminated or ceased for any
reason), there shall be any increase or decrease in the number of issued and
outstanding shares of the Company through the declaration of a stock dividend or
through any recapitalization resulting in a stock split-up, combination or
exchange of such shares, then and in that event, the Committee shall make any
adjustments it deems fair and appropriate, in view of such increase or decrease,
in the number of Shares and to the Option Price then subject to this
Agreement.  If any such adjustment shall result in a fractional share, such
fraction shall be disregarded and no share will be issued in connection with
such fraction.

 
5

--------------------------------------------------------------------------------

 

(c)           In the event of any merger, consolidation or other reorganization
in which the Company is not the surviving or continuing corporation or in which
a Change in Control is to occur, all of the Company’s obligations regarding the
Option shall, on such terms as may be approved by the Committee prior to such
event, be assumed by the surviving or continuing corporation or canceled in
exchange for property (including cash).


(d)           Notwithstanding any term or provision of this Agreement to the
contrary, the existence of this Agreement, or the Option awarded hereunder,
shall not affect in any manner the right, power or authority of the Company to
make, authorize or consummate: (i) any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, (ii) any merger, consolidation or similar transaction by or of the
Company, (iii) any offer, issue or sale by the Company of any capital stock of
the Company, including any equity or debt securities, or preferred or preference
stock that would rank prior to or on parity with the Option and/or that would
include, have or possess other rights, benefits and/or preferences superior to
those that the Option includes, has or possesses, or any warrants, options or
rights with respect to any of the foregoing, (iv) the dissolution or liquidation
of the Company, (v) any sale, transfer or assignment of all or any part of the
stock, assets or business of the Company, or (vi) any other corporate
transaction, act or proceeding (whether of a similar character or otherwise).


10.         No Right to Continued Employment or Service.  Neither the Option nor
this Agreement shall confer upon the Optionee any right to continued employment
or service with the Company.


11.         Law Governing.  This Agreement shall be governed in accordance with
and governed by the internal laws of the State of Delaware.


12.         Interpretation / Provisions of Plan Control.  This Agreement is
subject to all the terms, conditions and provisions of the Plan, including,
without limitation, the amendment provisions thereof, and to such rules,
regulations and interpretations relating to the Plan adopted by the Committee as
may be in effect from time to time. If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan, the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. The Optionee accepts the Option subject to all the terms and
provisions of the Plan and this Agreement.  The undersigned Optionee hereby
accepts as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan and this Agreement.


13.         Notices.  Any notice under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of the Company, to the Company’s Secretary at 8735 Henderson Road,
Renaissance One, Tampa, Florida 33634, or if the Company should move its
principal office, to such principal office, and, in the case of the Grantee, to
the Grantee’s last permanent address as shown on the Company’s records, subject
to the right of either party to designate some other address at any time
hereafter in a notice satisfying the requirements of this Section.

 
6

--------------------------------------------------------------------------------

 

                14.         Tax Consequences.  Set forth below is a brief
summary as of the date of this Option of some of the federal tax consequences of
exercise of this Option and disposition of the Shares.  THIS SUMMARY IS
NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO
CHANGE.  THE OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION
OR DISPOSING OF THE SHARES.


(a)           The Optionee will not recognize any income on receipt of the
Option.


(b)           The Optionee will recognize ordinary income at the time he
exercises the Option equal to the amount by which the Fair Market Value of the
Shares on the date of exercise exceeds the Option Price paid for the
Shares.  The amount so recognized is subject to federal withholding and
employment taxes if the Optionee is an employee.


(c)           The Optionee’s tax basis for the Shares received as a result of
the exercise of the Option will be equal to the Fair Market Value of those
Shares on the date of the exercise.


(d)           Upon the sale of the Shares, the Optionee will recognize a capital
gain or loss on the difference between the amount realized from the sale of the
Shares and the Fair Market Value on the date of exercise.  The gain or loss
would be short- or long-term depending upon whether the Shares were held for at
least one year after the date of exercise of the Option.


15.         Forfeiture and Company Right to Recover Option Gains.  If, at any
time, the Board or the Committee, as the case may be, in its sole discretion
determines that any action or omission by the Optionee constituted (a)
wrongdoing that contributed to (i) any material misstatement in or omission from
any report or statement filed by the Company with the U.S. Securities and
Exchange Commission or (ii) a statement, certification, cost report, claim for
payment, or other filing made under Medicare or Medicaid that was false,
fraudulent, or for an item or service not provided as claimed, (b) intentional
or gross misconduct, (c) a breach of a fiduciary duty to the Company or a
Subsidiary or (d) fraud, then in each such case, commencing with the first
fiscal year of the Company during which such action or omission occurred, the
Optionee shall forfeit (without any payment therefore) up to 100% of any
unexercised portion of the Option (whether vested or unvested) and shall repay
to the Company, upon notice to the Optionee by the Company, up to 100% of the
pre-tax value of the gains realized by the Optionee pursuant to the exercise of
any portion of the Option during and after such fiscal year.  The Board or the
Committee, as the case may be, shall determine in its sole discretion the date
of occurrence of such action or omission, the percentage of the Option that
shall be forfeited and the percentage of the pre-tax value of the gains realized
pursuant to the exercise of the Option that must be repaid to the Company.
 
16.         Severability.  If any term or provision of this Agreement is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or under any applicable law, rule or regulation, then such provision shall be
construed or deemed amended to conform to applicable law (or if such provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of this Agreement and the grant of Option hereunder, such provision
shall be stricken as to such jurisdiction and the remainder of this Agreement
and the award hereunder shall remain in full force and effect).


*  *  *  *  *

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.


WELLCARE HEALTH PLANS, INC.




By:                                                                 
Name: Alec Cunningham
Title: Chief Executive Officer




Optionee acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions thereof.  Optionee has
reviewed the Plan and this Option in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Option, and fully
understands all provisions of the Option.


OPTIONEE:




By:
_________________________________                                                                           
[•]

 

 
8
 
